Citation Nr: 1758245	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to December 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective July 19, 2012.

In May 2015, the Veteran testified at a Videoconference Hearing sitting in Salt Lake City, Utah and in front of the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

In October 2015, the Board remanded the claim so that the Veteran could undergo a VA examination to determine the severity of his bilateral hearing loss and its impact on his ability maintain substantially gainful employment.  For the reasons addressed in the REMAND section, additional development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in June 2016, the Veteran's representative requested a copy of the May 2016 Supplemental Statement of the Case (SSOC).  In November 2016, in response to an earlier FOIA request, the representative was sent a copy of the Veteran's entire claims file.  The Board will therefore continue with the appeal as the May 2016 SSOC was part of the claims folder at that time.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In January 2016, the Veteran underwent a VA audiology examination.  Puretone thresholds were obtained in decibels and bone conduction studies were administered.  The Maryland CNC word recognition test was also given to the Veteran.  However, in the comments section of the examination, the VA audiologist stated "I inserted the value of 110+ for all immittence areas.  A seal could not be maintained, so no data points could be rendered."  The Board cannot make its own independent medical determinations as to the meaning of this statement and, at the very least, it calls into question the adequacy of the examination.  Evans v. West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Further, the October 2015 remand asked the VA examiner to address the functional impact and vocational impairments associated with the Veteran's bilateral hearing loss.  In response, the January 2016 examiner indicated that the Veteran's bilateral hearing loss was not bothersome at all.  However, the lay testimony of record does not support that statement and therefore a remand for clarification is necessary.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To that extent, both the January 2015 VA examination is inadequate to allow the Board to make a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the bilateral hearing loss.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  Obtain all outstanding VA treatment records and associate them with the electronic claims file.

3.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

4.  Request that the Veteran provide information about any employment he has had since 2012.  Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

5.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for a VA hearing acuity examination to determine the current impairment resulting from his service-connected bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's auditory acuity history and his reported symptoms.  The examination report should report the severity of the Veteran's bilateral hearing loss in terms conforming to the applicable rating criteria. 

	The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested.

6.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




